CUNNINGHAM, J.
(Concurring Specially). — The first ground for reversal assigned and urged by the appellant is the order of the court disallowing appellant’s challenge to the *470jury panel. The challenge was urged upon a number of grounds, all of which are now urged as sufficient why the challenge should have prevailed. The record on this appeal sets forth the appellant’s challenge, and all the grounds for challenge, together with the order of the court disallowing the same and the appellant’s exception to the order made.
The first ground is, briefly, that the jury were not drawn and returned as required by the law in force regulating the same; second, that no notice of the said drawing was published; third, that the officers failed to summon twelve of the jurors drawn; fourth, that the court ordered twenty additional jurors summoned on an open venire, without authority of law; and, fifth, that because the deceased was a special deputy to the sheriff, that officer was not authorized to summon the jury owing to his bias and prejudice.
The appellant has failed to include in this record on appeal that portion of the court’s records which indicates the manner in which and the officers by whom the original jury panel was drawn. The record also fails to present from the court records the order upon which the original jury panel was-summoned and the return thereon; and it likewise fails to present the order which authorized the summoning of the twenty additional jurors or the return on that process. These records, we presume, do exist, because the law requires them to be made, and the acts of which they are evidence were performed by officers in discharge of official duties. The performance of such acts is necessary to authorize the presence of the jurors at the court to act in the capacity of jurors to-try the facts of eases before the court. The record as presented here is silent as to whether the officers charged with the duty of drawing, ordering and summoning the jurors from whose number the jury selected to and before whom this case was tried actually performed their respective duties as the law requires in any manner or at all. The appellant by his motion alleges that such officers failed to perform their respective duties in the premises as required by law. The lower court has determined otherwise, and now we are asked to-review that determination upon a record which is silent as. to the facts sought to be reviewed.
The presumption of law as regards the order of the lower court is that such order is without error. In the absence of *471the record showing error in drawing the jury, in ordering summoned, and in summoning the jury, and as to all official acts by which the jurors are brought into court for service, the presumption is that the officers have performed every official act imposed upon them in the premises. To authorize a review of such acts and order, the duty is on the appellant, on appeal, to show by the record that such officers have failed in their duty in some material respect. The record of the acts is not before this court, and therefore the presumption prevails that no omission occurred and that no error was committed by the trial court in disallowing the challenge in either instance of which complaint is made.
Upon due consideration of the whole case I am convinced that the appellant has been awarded a fair and impartial trial, and that the matters complained of as error only amount to irregularities and have wrought him no harm.
The judgment therefore ought to be affirmed.